Citation Nr: 1549076	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected chondromalacia patella of the right knee.    

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected chondromalacia patella of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from March 1995 to May 1995.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Board videoconference hearing in September 2015, the Veteran indicated that the service-connected right and left knee disabilities have worsened since the last VA examination in 2012.  He indicated that he underwent surgery on the left knee in 2014.  As the evidence reflects a possible worsening, a new examination is needed to determine the current level of severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2012 to the present. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the service-connected left and right knee disabilities.     

3.   Readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


